Exhibit 10.1 LEASE THIS LEASE (“Lease”) is made and entered into as of this 28th day of August, 2008, by and between BANK RENTALS, LLC, an Indiana limited liability company with an address of 5006 Upper River Road, Jeffersonville, Indiana 47130 (“Lessor”), and 1ST INDEPENDENCE BANK, INC., a Kentucky corporation with an address of 8620 Biggin Hill Lane, Louisville, Kentucky 40250 (“Lessee”). WITNESSETH: WHEREAS, Lessor owns and operates a building containing approximately 4,748 square feet of total gross building area and 4,294 square feet of net rentable area located at 1711 East 10th Street, Jeffersonville, Indiana (the “Building”); WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, certain office space in the Building (the “Premises”) consisting of approximately 2,147 square feet on the first floor of the building and approximately 1,248 feet of shared space on the second floor of the Building. NOW, THEREFORE, in consideration of the rents herein reserved, the other terms and conditions hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the parties hereto, Lessor and Lessee hereby agree as follows: SECTION 1.PREMISES 1.1. Upon the terms and conditions hereinafter set forth, Lessor does hereby lease to Lessee, and Lessee does lease from Lessor, the Premises, together with (a) all other improvements, furniture, fixtures and equipment presently located in the Premises, (b) reasonable rights of ingress and egress to the Premises by automobile and truck, (c) the nonexclusive use of the common areas with other lessees of the Building, subject to (y) all rights of way or use, servitudes, licenses, tenements, hereditaments, appurtenances and easements now or hereafter belonging to or affecting the Premises (the “Permitted Exceptions”), and (z) the other terms and provisions of this Lease. 1.2. Notwithstanding anything contained herein to the contrary, Lessee acknowledges and agrees that this Lease is subject to all of the terms and conditions set forth in the Permitted Exceptions and Lessee shall comply with the Permitted Exceptions as though Lessee is the fee owner of the Premises. 1.3. Except as set forth herein, Lessee accepts possession of the Premises as of the Commencement Date, in its condition “As is, where is, with all faults”. SECTION 2.TERM 2.1. Subject to early termination as set forth herein, Lessee will have and hold the Premises for an initial term of five (5) years commencing August 28, 2008 (the “Commencement Date”) and ending on August 28, 2013 (the “Initial Term”), subject to the renewal/extension provisions of Exhibit A attached hereto and made a part hereof.The Initial Term and any renewal or extension terms set forth herein shall collectively be referred to as the “Term.” 2.2. At any time following the first eighteen (18) months of this Lease, either party shall have the right to terminate this Lease upon at least twelve (12) months prior written notice to the other party. SECTION
